IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DENNIS JAMES MOORE,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-671

WALMART STORES, INC. AND
DEREK PLOUCHER,

      Respondents.

___________________________/


Opinion filed July 12, 2017.

Petition for Writ of Certiorari.

Dennis James Moore, pro se, Petitioner.

Sarah A Foster of Quintairos, Prieto, Wood & Boyer, P.A., Jacksonville, for
Respondents.




PER CURIAM.

      DISMISSED.

RAY, BILBREY, and KELSEY, JJ., CONCUR.